 Case 2:19-cr-00043-LGW-BWC Document 130 Filed 04/27/20 Page 1 of 8



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             BRUNSWICK DIVISION
                                                                                            FILED
                                                                                 John E. Triplett, Acting Clerk
                                                                                  United States District Court

                                                                             By MGarcia at 11:36 am, Apr 27, 2020
 UNITED STATES OF AMERICA,

                                                          CASE NO.: 2:19-cr-43

        v.

 MARQUISE LITTLE,

                Defendant.


     ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Defendant Marquise Little (“Defendant”) has been indicted on attempted coercion and

enticement, in violation of 18.U.S.C. § 2422(b). Doc. 86. Defendant’s Motion to Dismiss

Superseding Indictment is presently before the Court. Doc. 110. The Government filed a

response in opposition. Doc. 118. Defendant filed a reply, doc. 122, and the Government filed

a surreply, doc. 128. Defendant’s Motion to Dismiss is now fully briefed. For the reasons set

forth below, I RECOMMEND the Court DENY Defendant’s Motion to Dismiss.

                                        DISCUSSION

       Defendant is charged in this case with one count of attempted coercion and enticement, in

violation of 18 U.S.C. § 2422(b). Doc. 86. Section 2422(b) makes it a crime for one to

knowingly persuade, induce, entice, or coerce an individual under 18 years of age to engage in
 Case 2:19-cr-00043-LGW-BWC Document 130 Filed 04/27/20 Page 2 of 8



any sexual activity “for which a person can be charged with a criminal offense.” Section

2422(b) also criminalizes “attempts to do so.”

       The Superseding Indictment in this case alleges Defendant:

       did use any facility or means of interstate and foreign commerce, that is, the
       internet and a cellular phone, to knowingly attempt to persuade, induce, entice
       and coerce an individual he believed to be a fourteen-year-old girl to engage in
       sexual activity for which he could be charged with a criminal offense under the
       laws of the state of Georgia, specifically child molestation in violation of
       O.C.G.A. § 16-6-4.

Doc. 86 at 1. In other words, the Superseding Indictment alleges Defendant violated § 2422(b)

by attempting to entice or coerce the perceived minor to engage in prohibited sexual activity (i.e.,

activity for which Defendant could have been charged with “child molestation” under O.C.G.A.

§ 16-6-4). Doc. 86.

       Under § 16-6-4(a)(1), a person commits the crime of child molestation when he:

       (1)     Does any immoral or indecent act to or in the presence of or with any
               child under the age of 16 years with the intent to arouse or satisfy the
               sexual desires of either the child or the person; or

       (2)     By means of an electronic device, transmits images of a person engaging
               in, inducing, or otherwise participating in any immoral or indecent act to a
               child under the age of 16 years with the intent to arouse or satisfy the
               sexual desires of either the child or the person.

§ 16-6-4(a).

       In his Motion to Dismiss, Defendant argues “[a]ll of the conduct asserted by the

Government remains confined in texts and telephone calls,” and such conduct cannot constitute

the crime of child molestation under § 16-6-4. Doc. 110 at 4. Defendant argues that because

“this conduct does not violate Georgia law, the Government does not state a violation of [18

U.S.C. § 2422(b)].” Id. Through the course of briefing and in response to the Government’s

arguments, Defendant clarified that he is not seeking dismissal based on insufficiency of the

evidence; rather, Defendant “moved to dismiss the superseding indictment because the
    Case 2:19-cr-00043-LGW-BWC Document 130 Filed 04/27/20 Page 3 of 8



indictment as written did not assert a violation of law.” Doc. 122 at 5. Therefore, the parties

agree that the appropriate inquiry is whether the Superseding Indictment, as written, sufficiently

alleges a violation of § 2422(b).1

        Federal Rule of Criminal Procedure 7(c) states that an indictment “must be a plain,

concise, and definite written statement of the essential facts constituting the offense charged.” It

is well-settled that “an indictment is sufficient if it: (1) presents the essential elements of the

charged offense, (2) notifies the accused of the charges to be defended against, and (3) enables

the accused to rely upon a judgment under the indictment as a bar against double jeopardy for

any subsequent prosecution for the same offense.” United States v. Woodruff, 296 F.3d 1041,

1046 (11th Cir. 2002) (internal quotations omitted). “In ruling on a motion to dismiss for failure

to state an offense, a district court is limited to reviewing the face of the indictment and, more

specifically, the language used to charge the crimes.” See United States v. Sharpe, 438 F.3d

1257, 1263 (11th Cir. 2006) (emphases in original) (citing United States v. Critzer, 951 F.2d 306,

307 (11th Cir. 1992)).

        In analyzing Defendant’s Motion to Dismiss, it is helpful to separate the allegations

supporting Count in the Superseding Indictment into their principal parts. The Superseding



1
         A substantial portion of the Government’s opposition is dedicated to arguing Defendant cannot
challenge the sufficiency of the evidence in a motion to dismiss. Doc. 118 at 1–2; Doc. 128 at 2.
Defendant seemingly concedes this point, and, instead, characterizes his challenge as a facial challenge to
the sufficiency of the Superseding Indictment, as written (ostensibly, raising a challenge solely under
Federal Rule of Criminal Procedure 12(b)(3)(B)(v)). Doc. 122 at 5. To the extent Defendant argues the
evidence in this case is insufficient to support the charge against him, that argument would fail and any
request to dismiss based on that argument should be denied. It is improper to challenge the sufficiency
of the evidence in a motion to dismiss, as such challenges should be made at trial. See United States v.
Salman, 378 F.3d 1266, 1268 (11th Cir. 2004) (A motion to dismiss an indictment does not “provide for a
pre-trial determination of sufficiency of the evidence[.]”); see also United States v. McGill, 634 F. App’x
234, 235 (11th Cir. 2015) (affirming denial of motion to dismiss charge under § 2422(b) where motion
challenged the sufficiency of the trial evidence, rather than facial validity of the indictment).
    Case 2:19-cr-00043-LGW-BWC Document 130 Filed 04/27/20 Page 4 of 8



Indictment alleges Defendant violated § 2422(b) by: (1) using the internet and a cellular phone,

(2) to knowingly attempt, (3) to persuade, induce, entice, and coerce, (4) a perceived minor, (5)

to engage in sexual activity for which Defendant could be charged with a child molestation under

§ 16-6-4. These allegations track the language of § 2422(b) and, therefore, sufficiently allege a

violation of 18 U.S.C. § 2422(b).

        Defendant argues the Superseding Indictment is flawed, and does not assert a violation.

In support of this argument, Defendant attempts link the first allegation (using the internet and a

cellular phone) with the last allegation (to engage in sexual activity for which Defendant could

be charged with child molestation under § 16-6-4(a)). Doc. 110. Defendant argues

communications solely by telephone do not constitute the crime of child molestation under § 16-

6-4(a). Defendant’s argument and construction is inconsistent with the plain language of the

Superseding Indictment. The Superseding Indictment does not allege Defendant used the

internet and a cellular phone to engage in child molestation. Rather, the plain language of the

Superseding Indictment accuses Defendant of using “the internet and a cellular phone” to

attempt to persuade a perceived minor to engage in sexual activity—sexual activity that would

constitute child molestation under § 16-6-4(a). Thus, the allegation in the Superseding

Indictment tracks the required elements and § 2422(b) and adequately alleges an offense.

        Defendant’s cited authority does not warrant a different result. Defendant relies

exclusively on Vines v. State, 499 S.E.2d 630 (Ga. 1998). In Vines, the Georgia Supreme Court

considered a whether telephone communications alone could constitute child molestation, as that

crime was defined by § 16-6-4(a).2 499 S.E.2d at 630. The only contact between the defendant


2
        The version of O.C.G.A. § 16-6-4(a) in place at the time of Vines defined child molestation using
language identical to the current language in § 16-6-4(a)(1). The earlier version did not contain any
additional definition, and, specifically, did not contain what is now § 16-6-4(a)(2), which expands the
    Case 2:19-cr-00043-LGW-BWC Document 130 Filed 04/27/20 Page 5 of 8



and victim in Vines occurred by telephone. Id. The defendant argued telephone

communications alone could not constitute child molestation under § 16-6-4(a). Id. The

Georgia Supreme Court agreed, holding that telephone communications alone do not constitute

an act done “to or in the presence of or with” a child victim. Id. at 631. Defendant argues the

allegation in the Superseding Indictment that he used “the internet and a cellular phone” is

equivalent to the telephone-only communications described in Vines, and, therefore, the

Government has failed to allege conduct that would constitute child molestation under § 16-6-

4(a)(1).

        Defendant’s reliance on Vines is based on the same, above-described incorrect reading of

the Superseding Indictment. The Superseding Indictment does not allege Defendant committed

child molestation under § 16-6-4(a)(1) by using the internet and a cellular phone, which, indeed,

might be inconsistent with the holding in Vines.3 Rather, the Superseding Indictment alleges

Defendant used the internet and a cellular phone to attempt to persuade a perceived minor to

engage in sexual activity, and that sexual activity (not the telephonic communications) would




definition of child molestation to include some transmission of images to minors. Thus, Vines is still a
valid interpretation of the definition of child molestation contained in § 16-6-4(a)(1). As to the definition
of child molestation in § 16-6-4(a)(2), Defendant and the Government appear to agree that Defendant’s
conduct—which, apparently, did not involve the transmission of any images by Defendant—would not
constitute child molestation, as defined in § 16-6-4(a)(2). Doc. 110; Doc. 128 (the Government noting
that the definition of child molestation involving the transmission of images under § 16-6-4(a)(2) is
“irrelevant”). Thus, it is not necessary to address § 16-6-4(a)(2) further.
3
         The Court notes, however, that telephone communications alone may be sufficient to support a
charge of attempted child molestation. Dennard v. State, 534 S.E.2d 182, 186 (Ga. Ct. App. 2000)
(rejecting a challenge to the sufficiency of an indictment based on Vines, where the defendant was
charged with attempted child molestation based on internet communications).
 Case 2:19-cr-00043-LGW-BWC Document 130 Filed 04/27/20 Page 6 of 8



constitute child molestation under § 16-6-4(a)(1). Defendant’s reliance on Vines is, therefore,

unavailing.

       The Government emphasizes § 2422(b) criminalizes “attempts” to coerce or persuade a

minor to engage in sexual activity that would constitute a criminal act, and, therefore, in this

case, the Government would only need to prove Defendant could have been charged with child

molestation under § 16-6-4(a)(1), if he had “successfully had sex with a 14-year old.” Doc. 118

at 3. This is consistent with the language of the Superseding Indictment, which alleges

Defendant attempted to convince the perceived minor to engage in sexual activity (again—sexual

activity that would constitute child molestation under Georgia law, if it had occurred) and does

not allege Defendant actually engaged in child molestation.

       The Government also correctly points out the Eleventh Circuit considered—and

rejected—an argument similar to Defendant’s argument in United States v. Lanzon, 639 F.3d

1293 (11th Cir. 2001). Doc. 118 at 3 (also quoting United States v. Wilkerson, 702 F. App’x

843, 851 (11th Cir. 2017) (“If the government presents sufficient evidence that the defendant

would have violated the state statute if he had completed the sex act he attempted to induce, then

the government has proven a violation of § 2422(b).”)). In Lanzon, the Eleventh Circuit

confirmed that § 2422(b) criminalizes the “persuasion, inducement, enticement, or coercion” of

the minor, not the sex act itself. 639 F.3d at 1298–99. Thus, the Eleventh Circuit concluded “if

a defendant attempts to persuade a minor to engage in illicit sexual activity, but does not actually

engage in a sex act, § 2422(b) has still been violated.” Id. at 1299. Consistent with this

reasoning, the Superseding Indictment in this case does not allege Defendant engaged in a

prohibited sexual act, but, rather, alleges Defendant used the internet and a cellular phone to
 Case 2:19-cr-00043-LGW-BWC Document 130 Filed 04/27/20 Page 7 of 8



attempt to persuade a perceived minor to engage a prohibited sexual act. Thus, the Superseding

Indictment adequately alleges a violation of § 2422(b).

       For all of these reasons, Defendant’s argument fails, and I RECOMMEND the Court

DENY Defendant’s Motion to Dismiss.

                                         CONCLUSION

       For the reasons set forth above, I RECOMMEND the Court DENY Defendant’s Motion

to Dismiss Superseding Indictment against Defendant Marquise Little.

       The Court ORDERS any party seeking to object to this Report and Recommendation to

file specific written objections within 14 days of the date on which this Report and

Recommendation is entered. Any objections asserting that the Magistrate Judge failed to

address any contention raised in the Motion to Dismiss Superseding Indictment must also be

included. Failure to do so will bar any later challenge or review of the factual findings or legal

conclusions of the Magistrate Judge. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S.

140 (1985). A copy of the objections must be served upon all other parties to the action. The

filing of objections is not a proper vehicle through which to make new allegations or present

additional evidence.

       Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections

not meeting the specificity requirement set out above will not be considered by a District Judge.

A party may not appeal a Magistrate Judge’s report and recommendation directly to the United
 Case 2:19-cr-00043-LGW-BWC Document 130 Filed 04/27/20 Page 8 of 8



States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge.

        SO ORDERED and REPORTED and RECOMMENDED, this 27th day of April,

2020.




                                      ____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
